Citation Nr: 1446941	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.

In April 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.    

In his VA Form 9 dated in November 2010, the Veteran stated his lumbosacral strain had begun to affect his mental condition.  A subsequent August 2014 nexus statement from the Veteran's treating physician purports to link sinusitis/polyps to a flash fire and/or chemical exposure in service.  The record does not show that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his lumbosacral strain in June 2010.  The Veteran testified at the April 2014 hearing before the undersigned Veterans Law Judge that since the last VA examination was performed, his back condition had worsened.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board finds that a new VA examination is warranted.  

In the course of the above-noted hearing, the Veteran also stated he received treatment for COPD within one year of his discharge from active duty.  The Veteran indicated he received treatment at the Boston, Fort Myers, and Manchester VA Medical Centers (VAMCs).  However, the Veteran did not specify when he received treatment for COPD at each of those facilities.  A review of the evidence of record indicates records from Manchester VAMC dated in June 1977 have been received.  Additionally, records from Bay Pines VAMC for the period of March 2000 to November 2009 are of record.  The Veteran's records from the Boston VAMC are not presently of record.  Therefore, the Board finds the Veteran should be contacted to determine the approximates dates he received treatment from each of the above-noted VAMCs.  

In addition, before the examination, the originating agency should undertake appropriate development to obtain all outstanding records pertaining to the claims, to include any VA treatment records related to the Veteran's COPD and lumbosacral spine strain, which are not presently of record.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development, to include contacting the Veteran for clarifying information concerning when and where he received VA treatment, to obtain any outstanding records pertinent to the Veteran's claims, to include all treatment records related to the claimed disabilities from the Boston, Fort Meyers, and Manchester VAMCs.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected lumbosacral spine strain and any associated disorders.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


